Citation Nr: 1535192	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-17 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 27, 2009 and from April 1, 2009.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted a temporary evaluation of 100 percent effective February 27, 2009 through March 31, 2009, and continued the 50 percent evaluation assigned both prior to the temporary 100 percent evaluation and thereafter. 

These matters were previously before the Board in February 2014, when they were remanded for additional development.  They now return for appellate review.

In September 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a disability manifested by a bleeding nose has been raised by the record in October 2006, July 2007 and October 2007 statements of the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the Veteran's most recent PTSD VA examination, conducted pursuant to the February 2014 Board remand, was provided in September 2014.  The September 2014 VA examiner noted the Veteran had good relationships with his family.  However, in an April 2015 statement, associated with the record within the Veterans Benefits Management System, the Veteran reported his PTSD had gotten bad and that he and his sons had lost contact.  He further reported that he had a physical confrontation with a son.  He also stated that he does not go anywhere anymore, that he lost his family and that he does not have any friends.  Thus, as the severity of the Veteran's PTSD may have worsened, a new VA examination for the claim is warranted.

Additionally, updated VA treatment records should be obtained and associated with the claims file.  The record within Vitual VA reveals that the Veteran received treatment from both the Battle Creek VA Medical Center (VAMC) in Battle Creek , Michigan, and the John D. Dingell VAMC in Detroit, Michigan, in August 2014.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from Battle Creek VAMC, and the John D. Dingell VAMC, to include all associated outpatient clinics, since August 2014, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Finally, the Board finds that the increased rating claim for the service-connected PTSD is intertwined with the issue of entitlement to a TDIU, as such could affect whether the Veteran meets the schedular criteria for a TDIU.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records, from Battle Creek VAMC, and the John D. Dingell VAMC, to include all associated outpatient clinics, since August 2014, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The complete record, to include a copy of this remand and claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be performed, and all findings should be set forth in detail.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected PTSD.  If the Veteran's service-connected PTSD disability manifestations cannot be clinically distinguished from manifestations of any nonservice-connected psychiatric disability, such should be stated in the examination report, and all psychiatric findings should be considered in combination.  In reviewing the record, the examiner's attention is called to the Veteran's April 2015 statement of difficulty in relationships with his family.

The examiner should also determine the extent of functional impairment due to the Veteran's service-connected disabilities.  

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record, whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disability(ies) alone, the VA examiner must address the extent of functional impairment due to the Veteran's service-connected disability(ies).  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disability(ies) on the Veteran's ordinary activity which include employment. 

A complete rationale for all opinions expressed must be provided. 

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

4.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




